Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In the first paragraph on page 1 of the specification, the phrase –now U.S. Patent no. 10,791,960—should be inserted after the phrase “U.S. Patent Application no. 15/579,524, filed December 4, 2017” so as to update the status of this parent application.  
Appropriate correction is required.
Claims 32-41 and 43 are objected to because of the following informalities:  On lines 12-13 of claim 32, the phrase “1-methylhistidine” should be changed to –1-methylhistamine—in order to use the same terminology as recited on lines 4-5 of claim 32.  On lines 1-2 of claim 43, the phrase “normalizing the measurements” should be changed to –normalizing the concentrations—since it is the concentrations of the at least one first and second metabolite which are normalized used a measured concentration of creatinine in the urine sample. Appropriate correction is required.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-41 and 50-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the natural phenomenon or natural correlation between a concentration of at least eleven metabolites found naturally in a biological sample such as urine from a subject and either an asthma disease state or a chronic obstructive pulmonary disease (COPD) state in the subject without significantly more. The claim(s) recite(s) a method of differentiating between asthma and Chronic Obstructive Pulmonary Disease (COPD) in a subject by measuring a concentration of at least eleven metabolites comprising 3-hydroxyisovalerate, glutamine, arginine, lactic acid, glycolate, tyrosine, 2-oxoglutarate, glycine, histidine, 1-methylhistamine and taurine in a urine sample obtained from the subject to determine a subject profile, comparing the subject profile, by a statistical analysis, to a predetermined asthma disease state profile and a predetermined COPD disease state profile, and identifying the subject as having either asthma or COPD when the subject profile is either more similar to the predetermined asthma disease state profile or more similar to the predetermined COPD disease state profile. This judicial exception is not integrated into a practical application because the steps of how the at least 11 metabolites are measured in the urine sample do not apply the judicial exception in any meaningful way, but rather amount to only insignificant extra-solution activity to the judicial exception by establishing the conditions under which the natural correlation exists. 
When evaluating claims 32-41 and 50-51 using the 2019 Revised Patent Subject Matter Eligibility Guidance for 35 USC 101 first issued in January 2019 and the updates made in October 2019, it is noted that these claims meet step 1 of the guidance since these claims are directed to a process, which is one of the statutory categories of invention. Clams 32-41 and 50-51 also meet prong one of step 2A in the guidance since these claims recite the judicial exception of a natural phenomenon or natural correlation between a concentration of at least eleven metabolites found naturally in a biological sample such as urine from a subject and either an asthma disease state or a chronic obstructive pulmonary disease (COPD) state in the subject. These claims also recite the judicial exception of using a statistical analysis to compare a subject profile of the at least eleven metabolites to a predetermined asthma disease state profile and a predetermined COPD disease state profile. This statistical analysis comprises an abstract idea, which falls within the mathematical concepts portion of judicial exceptions in the 2019 Guidance. 
Claims 32-41 and 50-51 do not meet prong two of step 2A since the claims do not as a whole integrate the recited judicial exception into a practical application of the exception. The steps of how the at least 11 metabolites are measured in the urine sample by derivatizing a first portion of the urine sample with dansyl chloride (DNS-Cl) and derivatizing a second portion of the urine sample with dimethylaminophenacyl (DmPA) followed by mass spectrometry do not apply the judicial exception in any meaningful way, but rather amount to only insignificant extra-solution activity to the judicial exception by establishing the conditions under which the natural correlation exists. These steps are merely necessary sample preparation steps in order to establish the natural correlation between the metabolites which occur naturally in a urine sample of a subject and either asthma or COPD in the subject, and these steps simply allow the metabolites to be detected by mass spectrometry with greater detection sensitivity, as known in the prior art. The sample preparation steps do not serve to improve a technology, do not effect a particular and specific treatment or prophylaxis for a disease or medical condition (i.e. asthma or COPD), and do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (i.e. disease diagnosis), such that the claims as a whole are more than a drafting effort designed to monopolize the exception. Therefore, the sample preparation steps recited in claims 32-41 and 50-51 only have a nominal or insignificant relationship to the judicial exception recited in the claims, and they do not impose any meaningful limits on the judicial exception. For these reasons, the claims do not meet prong two of step 2A of the 35 USC 101 subject matter eligibility analysis. 
With regards to step 2B of the 2019 Subject Matter Eligibility Guidance, this step evaluates whether a claim as a whole amounts to significantly more than the recited judicial exception, i.e. whether any additional element or combination of additional elements adds an inventive concept to the claim. As explained with respect to step 2A, prong two of the Guidance, claims 32-41 and 50-51 recite the additional limitation of preparing a first portion of a urine sample from a subject by derivatization of the first portion with dansyl chloride (DNS-Cl) and preparing a second portion of the urine sample by derivatization of the second portion with dimethylaminophenacyl (DmPA). These sample preparation steps do not amount to an inventive concept which is significantly more than the judicial exception since the sample preparation steps are well-known, routine and conventional in the prior art. See the references to Guo et al (article from Analytical Chemistry, vol. 81, no. 10, May 15, 2009, pages 3919-3932, submitted in the IDS filed on September 1, 2020), Yamada et al (US 2008/0315084) and Tang et al (article from Analytical Chemistry, vol. 82, 2010, pages 7706-7712) who all teach that the derivatization of metabolites such as amines and phenols with dansyl chloride (DNS-Cl) is widely used and well-known in the prior art. Also see the references to Li et al (US 20212/0165227), Guo et al (article from Analytical Chemistry, vol. 82, 2010, pages 8769-8793, submitted in the IDS filed on September 1, 2020) and Stanislaus et al (article from Analytica Chimica Acta, vol. 750, May 15, 2012, pages 161-172) who all teach that the derivatization of metabolites such as carboxylic acid-containing metabolites and acylglycines is well-known, routine and conventional in the art. In addition, the derivatization of metabolites with chemical reagents prior to analysis by mass spectrometry is a well-known, routine and conventional technique for improving the ionization characteristics of metabolites and enhancing the signals obtained from the metabolites in mass spectrometry. For this additional reason, claims 32-41 and 50-51 are not patent eligible under 35 USC 101.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42 and 44-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2012/0165227) in view of Guo et al (article from Analytical Chemistry, vol. 81, no. 10, May 15, 2009, pages 3919-3932, submitted in the IDS filed on September 1, 2020).
Li et al teach of a method for analyzing a biological sample such as urine (see paragraph 0082 in Li et al) from a subject in order to obtain a subject profile of a metabolome (i.e. a profile of metabolites) in the subject. The method comprises derivatizing a portion of a biological sample (i.e. urine) with dimethylaminophenacyl (DmPA) to produce a derivatized sample, and analyzing the derivatized sample by mass spectrometry to measure a concentration of metabolites containing carboxylic acid groups (claim 42). The method comprises combining a portion of a biological sample (i.e. urine) with triethanolamine and 12C-DmPA (see paragraph 0086 and Scheme 4 in Li et al), heating the combined sample for 15-20 minutes at 85-90oC, cooling the heated sample, and analyzing the cooled sample by liquid chromatography-mass spectrometry (LC-MS) (claim 46). The method also comprises adding an internal standard comprising 13C-DmPA to the sample (claim 47). Li et al also teach that dansyl chloride is a known labeling-derivatizing reagent for analyzing amino and phenol-containing metabolites (see paragraph 0003 of Li et al), but do not specifically teach that the method of obtaining a subject profile of a metabolome in a subject also comprises derivatizing another portion of a biological sample such as urine with dansyl chloride and analyzing the derivatized sample with mass spectrometry to determine metabolites containing a phenol or amine functional group. See paragraphs 0003, 0005, 0007, 0063-0068, 0082, 0086 and 0089 and Scheme 4 in Li et al. 
Guo et al teach of a method for obtaining a subject profile of a metabolome in a subject comprising derivatizing a urine sample with dansyl chloride (DNS-Cl), and analyzing the derivatized sample by mass spectrometry to measure a concentration of metabolites containing amine and phenol groups (claim 42). The method comprises combining a portion of a urine sample with a buffer and 12C-DNS-Cl, heating the combined sample for 60 minutes at 60oC, adding a reagent such as methylamine in order to quench or consume excess dansyl chloride, further heating the quenched sample at 60oC for 30 minutes, cooling the sample, and analyzing the cooled sample by liquid chromatography-mass spectrometry (LC-MS) (claim 44). The method also comprises adding an internal standard comprising 13C-DNS-Cl to the sample (claim 45). Guo et al teach that the method allows for amino acids containing amine and phenol groups to be analyzed in a urine sample from a subject, such as glutamine, glycine, histidine and tyrosine. Guo et al teach that the derivatization of the amine and phenol metabolites in a urine sample with dansyl chloride provides electrospray ionization signal enhancement of these metabolites in a mass spectrometry analysis, and allows for an improved mass spectrometry-based analysis and identification of amine and phenol-containing metabolites such as amino acids in a complex biological sample (i.e. urine). See the abstract, Figure 1(B), Table 1, and pages 3919 and 3921-3923 in Guo et al. 
	Based upon a combination of Li et al and Guo et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derivatize another portion of the urine sample analyzed in the method taught by Li e al with dansyl chloride and analyze the derivatized another portion with mass spectrometry because doing so would allow the method taught by Li et al to analyze metabolites in the urine sample which contain amine or phenol groups in addition to the metabolites containing a carboxylic acid group so that a more complete subject profile of metabolites in a urine sample collected from the subject is obtained, and Li et al also suggest that dansyl chloride is a known labeling-derivatizing reagent for analyzing amino and phenol-containing metabolites. With regards to claim 44, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to acidify the heated and quenched sample of the urine derivatized with dansyl chloride in the method taught by Guo et al with formic acid because doing so would help prepare the sample for introduction into a liquid chromatography-mass spectrometry system. With regards to claim 46, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to acidify the heated and cooled sample of the urine derivatized with DmPA in the method taught by Li et al with formic acid because doing so would help prepare the sample for introduction into a liquid chromatography-mass spectrometry system. With regards to claims 42 and 48-49, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combined method taught by Li et al in view of Guo et al for analyzing the specific amino acids and metabolites recited in claims 42 and 48-49 since each of the amino acids and metabolites recited in claims 42 and 48-49 contain amine, phenol or carboxylic acid functional groups, and the combined method taught by Li et al in view of Guo et al allows metabolites containing amine, phenol and carboxylic groups to be detected in a mass spectrometry analysis. 
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al in view of Guo et al as applied to claims 42 and 44-49 above, and further in view of Lusczek et al (article from the Journal of Bioanalysis & Biomedicine, vol. 3(2), 2011, pages 38-48, submitted in the IDS filed on September 1, 2020). For a teaching of Li et al and Guo et al, see previous paragraphs in this Office action. Li et al and Guo et al fail to teach of normalizing the concentrations of the measured carboxylic acid-containing metabolites and the amine and phenol-containing metabolites using a measured concentration of creatinine in the urine sample.
Lusczek et al teach of normalizing the concentration of metabolites in a urine sample using a measured concentration of creatinine in the sample. Lusczek et al teach that this normalization allows for different dilutions and fluid volumes of a sample to be corrected and accounted for in the metabolomic analysis. See the abstract in Lusczek et al. 
Based upon a combination of Li et al, Guo et al and Lusczek et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to normalize the concentrations of the measured carboxylic acid-containing metabolites and the amine and phenol-containing metabolites in the combined method taught by Li et al in view of Guo et al using a measured concentration of creatinine in the urine sample since Lusczek et al teach that this type of normalization allows for different dilutions and fluid volumes of a sample to be corrected and accounted for in a metabolomic analysis.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Tang et al (article from Analytical Chemistry, vol. 82, 2010, pages 7706-7712) who teach of dansyl chloride as a derivatization reagent for phenols and amines, Stanislaus et al (article from Analytica Chimica Acta, vol. 750, May 15, 2012, pages 161-172) who teach of dimethylaminophenacyl (DmPA) as a derivatization reagent for acylglycines; Yamada et al who teach of dansyl chloride as a derivatization reagent for phenols and amines; Adamko et al (US 10,791,960) which corresponds to the parent application of this application; and Awad et al (article from the Journal of Chromatography B, vol. 1122-1123, May 20, 2019, pages 29-38) and Khamis et al (article from Analytica Chimica Acta, vol. 989, August 16, 2017, pages 45-58) who teach of methods for differentiating between asthma and COPD using measured concentrations of metabolites and amino acids in a urine sample. It is noted that the references to Awad et al and Khamis et al are not prior art against the instant claims since these references were published after the effective filing date of the instant application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 21, 2022